                           Case 2:18-cv-01471-JCM-VCF Document 137
                                                               127 Filed 04/15/20
                                                                         04/01/20 Page 1 of 6


                       1    Todd L. Bice, Esq., Bar No. 4534           Michele D. Johnson (Admitted Pro Hac Vice)
                            TLB@pisanellibice.com                      michele.johnson@lw.com
                       2    Ava M. Schaefer, Esq., Bar No. 12698       Andrew R. Gray (Admitted Pro Hac Vice)
                            AMS@pisanellibice.com                      andrew.gray@lw.com
                       3    PISANELLI BICE PLLC                        LATHAM & WATKINS LLP
                            400 South 7th Street, Suite 300            650 Town Center Dr.
                       4    Las Vegas, NV 89101                        Costa Mesa, CA 92626
                            Telephone: 702.214.2100                    Telephone: 714.540.1235
                       5    Facsimile: 702.214.2101                    Facsimile: 714.755.8290

                       6                                               Joshua G. Hamilton (Admitted Pro Hac Vice)
                            Attorneys for Switch, Inc., Rob Roy,       joshua.hamilton@lw.com
                       7    Gabe Nacht, Zareh Sarrafian,               LATHAM & WATKINS LLP
                            Donald Snyder, Tom Thomas, and             10250 Constellation Blvd., Suite 1100
                       8    Bryan Wolf                                 Los Angeles, CA 90067
                                                                       Telephone: 424.653.5500
                       9                                               Facsimile: 454.653.5501

                  10
                                                       UNITED STATES DISTRICT COURT
                  11
                                                              DISTRICT OF NEVADA
                  12
                     MINGBO CAI, Individually and On Behalf of         Case No. 2:18-cv-01471-JCM-VCF
                  13 All Others Similarly Situated,

                  14                             Plaintiff,            STIPULATION TO MODIFY
                           vs.                                         SCHEDULING ORDER REGARDING
                  15                                                   CLASS CERTIFICATION BRIEFING
                     SWITCH, INC., ROB ROY, GABE NACHT,
                  16 ZAREH SARRAFIAN, DONALD SNYDER,                   (First Request)
                     TOM THOMAS, BRYAN WOLF,
                  17 GOLDMAN SACHS & CO. LLC, J.P.
                     MORGAN SECURITIES LLC, BMO
                  18 CAPITAL MARKETS CORP., WELLS
                     FARGO SECURITIES, LLC, CITIGROUP
                  19 GLOBAL MARKETS INC., CREDIT
                     SUISSE SECURITIES, JEFFERIES LLC,
                  20 BTIG, LLC, RAYMOND JAMES &
                     ASSOCIATES, INC., STIFEL, NICHOLAUS
                  21 & COMPANY, INC., and WILLIAM BLAIR
                     & COMPANY, L.L.C.,
                  22
                                       Defendants.
                  23

                  24

                  25

                  26

                  27

                  28

ATTOR NEY S A T LA W
 ORANGE COUN TY                                                        1
                           Case 2:18-cv-01471-JCM-VCF Document 137
                                                               127 Filed 04/15/20
                                                                         04/01/20 Page 2 of 6


                       1           Plaintiff Oscar Farach ("Plaintiff") and Defendants Switch, Inc., Rob Roy, Gabe Nacht,

                       2    Zareh Sarrafian, Donald Snyder, Tom Thomas, and Bryan Wolf (collectively, the “Switch

                       3    Defendants”), Defendants Goldman Sachs & Co. LLC, J.P. Morgan Securities LLC, BMO

                       4    Capital Markets Corp., Wells Fargo Securities, LLC, Citigroup Global Markets Inc., Credit

                       5    Suisse Securities (USA) LLC, Jefferies LLC, BTIG, LLC, Raymond James & Associates, Inc.,

                       6    Stifel, Nicolaus & Company, Inc., and William Blair & Company, L.L.C. (collectively, the

                       7    "Underwriter Defendants" and together with Switch Defendants, the “Defendants”) (Plaintiff

                       8    and Defendants, collectively the “Parties”), hereby stipulate and agree as follows:

                       9           WHEREAS, on February 14, 2020, Plaintiff filed a Motion for Class Certification and

                  10        Appointment of Class Representatives and Class Counsel, which sought to appoint Farach as

                  11        Lead Plaintiff and add additional proposed class representatives Christian Avera, Donald

                  12        Powell, and Timothy Wylie as Class Representatives (“Motion for Class Certification”) (ECF

                  13        No. 115);

                  14               WHEREAS in connection with Plaintiff’s Motion for Class Certification, on February

                  15        14, 2020 and again on February 26, 2020, counsel for Plaintiff informed counsel for Defendants

                  16        that, due to the proposed additions of new class representatives, Plaintiff would be amendable to

                  17        moving the deadline for Defendants to oppose class certification;

                  18               WHEREAS, on March 19, 2020, Plaintiff’s counsel acknowledged that the deadline for

                  19        Defendants to oppose class certification would need to be extended due to the challenges with

                  20        scheduling depositions as a result of the COVID-19 pandemic;
                  21               WHEREAS, on March 19, 2020, Plaintiff filed the Motion to (1) Withdraw Oscar
                  22        Farach as Lead Plaintiff, and to Withdraw Farach and Christian Avera as Proposed Class
                  23        Representatives; and (2) Appoint Proposed Class Representative Donald Powell as Lead
                  24        Plaintiff and to Add Proposed Class Representative Timothy Wylie as Named Plaintiff
                  25        (“Motion to Withdraw and Substitute Lead Plaintiff”) (ECF No. 121);

                  26               WHEREAS, on March 26, 2020 Switch Defendants filed a Motion to Stay Discovery

                  27        and Plaintiff’s Motion for Class Certification and Motion to Withdraw and Substitute Lead

                  28

ATTOR NEY S A T LA W
 ORANGE COUN TY                                                               2
                           Case 2:18-cv-01471-JCM-VCF Document 137
                                                               127 Filed 04/15/20
                                                                         04/01/20 Page 3 of 6


                       1    Plaintiff Pending Resolution of the Motion for Judgment on the Pleadings (“Motion to Stay”)

                       2    (ECF No. 124);

                       3           WHEREAS, Defendants’ Opposition to Plaintiff’s Motion to Withdraw and Substitute

                       4    Lead Plaintiff is due on April 2, 2020 and Plaintiff’s Reply in Support of the Motion to

                       5    Withdraw and Substitute Lead Plaintiff is due on April 9, 2020;

                       6           WHEREAS, Plaintiff’s Opposition to the Motion to Stay is due on April 9, 2020 and the

                       7    Switch Defendants’ Reply in Support of the Motion to Stay is due on April 16, 2020;

                       8           WHEREAS, Defendants’ Opposition(s) to the Motion for Class Certification currently is

                       9    due to be filed on or before April 13, 2020, and Plaintiff’s Reply in Support of Motion for Class

                  10        Certification must be filed on or before May 27, 2020, as set forth in the Court’s Order on the

                  11        Joint Rule 26(f) Report (“Scheduling Order”) (ECF No. 98);

                  12               WHEREAS, Plaintiff's Motion to Withdraw and Substitute Lead Plaintiff and Switch

                  13        Defendants’ Motion to Stay render any further briefing on the Motion for Class Certification

                  14        premature at the present time;

                  15               WHEREAS, the Parties are discussing the scheduling and scope of the discovery

                  16        necessary for Defendants to respond to the Motion for Class Certification, including depositions

                  17        of the proposed additional class representatives identified in the Motion to Withdraw and

                  18        Substitute Lead Plaintiff, which is dependent on the Court’s rulings on Plaintiff’s Motion to

                  19        Withdraw and Substitute Lead Plaintiff;

                  20               WHEREAS, this is the Parties’ first stipulation regarding the Motion for Class
                  21        Certification;
                  22               NOW, THEREFORE, for good cause shown, the Parties hereby stipulate that the
                  23        Scheduling Order is modified so that Defendants shall file an Opposition(s) to the Motion for
                  24        Class Certification forty-five (45) days after the Court issues an order on Plaintiff’s Motion to
                  25        Withdraw and Substitute Lead Plaintiff and Plaintiff shall file a Reply in Support of the Motion

                  26        for Class Certification forty-five (45) days after Defendants file an Opposition(s) to the Motion

                  27        for Class Certification, leaving all other dates in the Scheduling Order unchanged. Nothing

                  28

ATTOR NEY S A T LA W
 ORANGE COUN TY                                                              3
                           Case 2:18-cv-01471-JCM-VCF Document 137
                                                               127 Filed 04/15/20
                                                                         04/01/20 Page 4 of 6


                       1    herein is intended to modify the Parties’ positions or rights with respect to motions currently

                       2    pending before the Court.

                       3           IT IS SO AGREED AND STIPULATED.

                       4    Dated: April 1, 2020                    PISANELLI BICE PLLC
                       5                                            By: /s/ Todd L. Bice
                                                                    Todd L. Bice, Bar No. 4534
                       6                                            Ava M. Schaefer, Esq., Bar No. 12698
                                                                    400 South 7th Street, Suite 300
                       7                                            Las Vegas, NV 89101
                       8                                            Michele D. Johnson (Admitted Pro Hac Vice)
                                                                    Andrew R. Gray (Admitted Pro Hac Vice)
                       9                                            LATHAM & WATKINS LLP
                                                                    650 Town Center Dr.
                  10                                                Costa Mesa, CA 92626
                  11                                                Joshua G. Hamilton (Admitted Pro Hac Vice)
                                                                    LATHAM & WATKINS LLP
                  12                                                10250 Constellation Blvd., Suite 1100
                                                                    Los Angeles, CA 90067
                  13
                                                                    Attorneys for Defendants Switch, Inc., Rob Roy,
                  14                                                Gabriel Nacht, Zareh Sarrafian, Donald Snyder, Tom
                                                                    Thomas, and Bryan Wolf
                  15

                  16

                  17

                  18

                  19

                  20
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

ATTOR NEY S A T LA W
 ORANGE COUN TY                                                             4
                           Case 2:18-cv-01471-JCM-VCF Document 137
                                                               127 Filed 04/15/20
                                                                         04/01/20 Page 5 of 6


                       1    Dated: April 1, 2020      GLANCY PRONGAY & MURRAY LLP
                       2                                    By: /s/ Leanne H. Solish
                       3                                    Kara M. Wolke (Admitted Pro Hac Vice)
                                                            Leanne H. Solish (Admitted Pro Hac Vice)
                       4                                    1925 Century Park East, Suite 2100
                                                            Los Angeles, CA 90067
                       5                                    Telephone: (310) 201-9150
                                                            Facsimile: (310) 201-9160
                       6                                    Email: kwolke@glancylaw.com
                       7                                           lsolish@glancylaw.com

                       8                                    Lead Counsel for Lead Plaintiff

                       9                                    MUEHLBAUER LAW OFFICE, LTD.
                                                            Andrew R. Muehlbauer, Esq.
                  10
                                                            7915 West Sahara Ave., Suite 104
                  11                                        Las Vegas, Nevada 89117
                                                            Telephone.: (702) 330-4505
                  12                                        Facsimile: (702) 825-0141
                                                            Email: Andrew@mlolegal.com
                  13
                                                            Liaison Counsel for Lead Plaintiff
                  14
                            Dated: April 1, 2020         GREENBERG TRAURIG LLP
                  15
                                                            By: /s/ Christopher R. Miltenberger
                  16                                        Mark E. Ferrario, Bar No. 1625
                                                            Christopher R. Miltenberger, Bar No. 10153
                  17                                        10845 Griffith Peak Drive, Suite 600
                                                            Las Vegas, NV 89135
                  18
                                                            Greenberg Traurig LLP
                  19                                        Daniel J. Tyukody (Admitted Pro Hac Vice)
                                                            1840 Century Park East, Suite 1900
                  20                                        Los Angeles, CA 90067-2121
                  21                                        Attorneys for Defendants Goldman Sachs & Co. LLC,
                                                            J.P. Morgan Securities LLC, BMO Capital Markets
                  22                                        Corp., Wells Fargo Securities, LLC, Citigroup Global
                                                            Markets Inc., Credit Suisse Securities, Jefferies LLC,
                  23                                        BTIG, LLC, Raymond James & Associates, Inc., Stifel,
                                                            Nicolaus & Company, Inc., and William Blair &
                  24                                        Company, LLC
                  25

                  26

                  27

                  28

ATTOR NEY S A T LA W
 ORANGE COUN TY                                                     5
                           Case 2:18-cv-01471-JCM-VCF Document 137
                                                               127 Filed 04/15/20
                                                                         04/01/20 Page 6 of 6


                       1                                                 ORDER

                       2           Based on the foregoing and good cause appearing therefor,

                       3           IT IS HEREBY ORDERED that the Scheduling Order is modified so that Defendants

                       4    shall file an Opposition(s) to the Motion for Class Certification forty-five (45) days after the

                       5    Court issues an order on Plaintiff’s Motion to Withdraw and Substitute Lead Plaintiff; and

                       6           IT IS FURTHER ORDERED that Plaintiff shall file a Reply in Support of the Motion

                       7    for Class Certification forty-five (45) days after Defendants file an Opposition(s) to the Motion

                       8    for Class Certification.

                       9

                  10                                                   IT IS SO ORDERED:

                  11

                  12                                                   ___________________________________
                                                                       UNITED STATES DISTRICT JUDGE
                  13

                  14                                                           April 15, 2020
                                                                       DATED: _____________________
                  15

                  16

                  17

                  18

                  19

                  20
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

ATTOR NEY S A T LA W
 ORANGE COUN TY                                                                6
